FILED
                            NOT FOR PUBLICATION                            DEC 09 2013

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


GLEN BROEMER,                                    No. 11-56043

               Plaintiff - Appellant,            D.C. No. 2:08-cv-05515-MMM-
                                                 RZ
  v.

FEDERAL BUREAU OF                                MEMORANDUM*
INVESTIGATION; et al.,

               Defendants - Appellees.


                    Appeal from the United States District Court
                       for the Central District of California
                   Margaret M. Morrow, District Judge, Presiding

                           Submitted November 19, 2013**

Before:        CANBY, TROTT, and THOMAS, Circuit Judges.

       Glen Broemer, an attorney, appeals pro se from the district court’s judgment

in his action brought under Bivens v. Six Unknown Named Agents of Federal

Bureau of Narcotics, 403 U.S. 388 (1971), and the Federal Tort Claims Act


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
alleging that defendants have followed, threatened, and physically injured him for

many years. We have jurisdiction under 28 U.S.C. § 1291. We review de novo.

Edwards v. Marin Park, Inc., 356 F.3d 1058, 1064-65 (9th Cir. 2004) (dismissal

after plaintiff indicates intent to stand on complaint); Stewart v. U.S. Bancorp, 297

F.3d 953, 956 (9th Cir. 2002) (dismissal as barred by the doctrine of res judicata);

Minier v. CIA, 88 F.3d 796, 800 (9th Cir. 1996) (summary judgment on the basis

of Freedom of Information Act (“FOIA”) exemption). We affirm.

      The district court properly granted summary judgment on Broemer’s FOIA

claim against the National Security Agency because the agency provided an

affidavit establishing that Exemption 3 of FOIA, 5 U.S.C. § 552(b)(3), precludes

acknowledgment of the existence of the requested documents. See Minier, 88 F.3d

at 800-01 (describing how a government agency establishes that Exemption 3

applies and explaining that the agency may issue a “Glomar Response” refusing to

confirm or deny the existence of certain records if the FOIA exemption would

itself preclude the acknowledgment of such documents).

      The district court properly dismissed Broemer’s claims alleging that

defendants followed, threatened, and physically injured him before May 30, 2008,

the date of judgment in one of Broemer’s prior actions, because his claims were

raised or could have been raised in that action. See Stewart, 297 F.3d at 956 (res


                                          2                                    11-56043
judicata bars litigation in a subsequent action of “‘any claims that were raised or

could have been raised’ in a prior action” (emphasis and citation omitted)).

       The district court properly dismissed Broemer’s claims alleging that

defendants followed, threatened, and physically injured him after May 30, 2008,

because Broemer failed to identify which defendants were liable for any of the

alleged misconduct. See Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (plaintiff

must allege facts that “allow[] the court to draw the reasonable inference that the

defendant is liable for the misconduct alleged”).

       We do not consider matters not specifically and distinctly raised and argued

in the opening brief. See Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009)

(per curiam).

       Broemer’s request that this court take judicial notice of filings in other cases,

set forth in his reply brief, is denied.

       AFFIRMED.




                                           3                                     11-56043